Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered September 28, 1970 on resentence, convicting him of criminally selling a dangerous drug in the second degree and criminal possession of a dangerous drug in the fourth degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordererd. The findings of fact have not been considered. In our opinion defendant did not receive a fair trial. The introduction of wholly extraneous matters and the circus atmosphere of the trial require a reversal, notwithstanding the improprieties and incitements by defense counsel (People v. Steinhardt, 9 N Y 2d 267). The trial court unduly interjected itself into the proceedings, *848displayed an antagonistic attitude toward defense counsel, bolstered prosecution witnesses and belittled the contentions of the defense in its charge to the jury (see People v. Askew, 42 A D 2d 717; People v. Ramsey, 40 A D 2d 837; People v. Macchio, 40 A D 2d 836; People v. Sostre, 37 A D 2d 574). Hopkins, Acting P. J., Martuseello, Latham, Cohalan and Benjamin, JJ., concur.